Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to a request for continuing examination filed on 03/14/2022 for application number 16/799,072. Claims 21-23, 25-28, and 30 have been amended. Claims 1-20 were previously cancelled. Claims 21-30 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Certified copies of Patent Application Nos. INDIA 201941007072 filed on 01/22/2020 and INDIA 201941007072 filed on 02/22/2019 have been made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 38.331 V15.4.0 (2018-12) (hereinafter “NPL1”) in view of 3GPP TS 38.321 V15.4.0 (2018-12) (hereinafter “NPL2”).

Regarding claim 21, NPL1 discloses a method performed by a terminal in a wireless communication system, the method comprising: 
receiving, from a cell provided by a base station, a system information block (SIB) (Sec. 5.2.2.3.1 Acquisition of MIB and SIB1: 1> if UE is in RRC_IDLE or in RRC_INACTIVE: 2> if ssb-SubcarrierOffset indicates SIB1 is transmitted in the cell (TS 38.213 [13]) and if SIB1 acquisition is required for the UE: 3> acquire the SIB1, which is scheduled as specified in TS 38.213 [13].),
wherein the SIB includes a frequency band list field, a location, and bandwidth field for an initial uplink bandwidth part (BWP), and a reference signal received power (RSRP) threshold for a synchronization signal block (SSB)  (P. 154-155, Sec. 6.3.1: SIB2 Information Element: frequencyBandList - Indicates the list of frequency bands for which the NR cell reselection parameters apply; Sec. 6.3.2 Radio resource control information elements, P. 169: rsrp-ThresholdSSB – L1-RSRP threshold used for determining whether a candidate beam may be used by the UE to attempt contention free Random Access to recover from beam failure, P. 171: BWP field descriptions: locationAndBandwidth - Frequency domain location and bandwidth of this bandwidth part, P. 173-174: BWP-Uplink); and
determining if (i) the terminal supports one or more frequency bands included in the frequency band list field of supplementary uplink (SUL) (Sec. 5.2.2.4.2: 2> if the UE supports one or more of the frequency bands indicated in the frequencyBandList for downlink and one or more of the frequency bands indicated in the frequencyBandList for uplink or one or more of the frequency bands indicated in the frequencyBandList for supplementary uplink, if configured, and they are not downlink only bands.), 
(ii) the terminal supports at least one additional spectrum emission included in the frequency band list field of the SUL (Sec. 5.2.2.4.2: 2>if the UE supports at least one additionalSpectrumEmission in the NR-NS-PmaxList within the frequencyBandList of FrequencyInfoUL-SIB for FDD or of FrequencyInfoDL-SIB for TDD for the frequency band selected by the UE (for the downlink and uplink or supplementary uplink, if configured).), and 
(iii) the terminal supports a bandwidth included in the location and bandwidth field of the SUL (Sec. 5.2.2.4.2: “2> if the UE supports the bandwidth of the initial uplink BWP and of the initial downlink BWPs indicated in the locationAndBandwidth fields; the indication locationAndBandwidth fields for all uplink BWP implies an indication of the location and bandwidth field of the SUL as well as NUL.).
But NPL1 does not disclose “(a) in case that (i) the terminal supports one or more frequency bands included in the frequency band list field of supplementary uplink (SUL), (ii) the terminal supports at least one additional spectrum emission included in the frequency band list field of the SUL, and (iii) the terminal supports a bandwidth included in the location and bandwidth field of the SUL, identifying that a SUL carrier is configured for the cell; (b) performing, in case that a RSRP of a downlink pathloss reference is less than the RSRP threshold, a random access procedure on the SUL carrier; and (c) performing, in case that the RSRP of the downlink pathloss reference is more than or equal to the RSRP threshold, the random access procedure on a normal uplink (NUL) carrier”.  
However, in the same field of endeavor, NPL2 discloses determining that the information whether serving cell is configured with SUL is available to a UE (Sec. 5.1.1, P. 13, Lines 11 and 21: RRC configures the following parameters for the Random Access procedure: … rsrp-ThresholdSSB-SUL: an RSRP threshold for the selection between the NUL carrier and the SUL carrier;  Sec. 5.1.1, P. 14, Lines 23-26: “In addition, the following information for related Serving Cell is assumed to be available for UEs: if Random Access Preambles group B is configured: if the Serving Cell for the Random Access procedure is configured with supplementaryUplink, and SUL carrier is selected for performing Random Access Procedure.). A skilled artisan would have been able to apply this teaching to derive “identifying that a SUL carrier is configured for the cell”.
NPL2 further discloses performing, in case that a RSRP of a downlink pathloss reference is less than the RSRP threshold, a random access procedure on the SUL carrier; and performing, in case that the RSRP of the downlink pathloss reference is more than or equal to the RSRP threshold, the random access procedure on a normal uplink (NUL) carrier (Sec. 5.1.1, P. 15: 1> if the RSRP of the downlink pathloss reference is less than rsrp-ThresholdSSB-SUL: 2> select the SUL carrier for performing Random Access procedure; 2> set the PCMAX to PCMAX,f,c of the SUL carrier. 1> else: 2> select the NUL carrier for performing Random Access procedure; 2> set the PCMAX to PCMAX,f,c of the NUL carrier.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of NPL1 and NPL2, to obtain the limitations of clam 21, because the combination uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this combination to enable a UE to perform random access procedure on a NUL carrier or SUL carrier based on the channel quality metrics.

Regarding claim 22, NPL1 and NPL2 disclose the limitations of claim 21, and NPL1 further discloses determining whether the terminal supports the one or more frequency bands included in the frequency band list field, identifying whether the terminal supports the at least one additional spectrum emission included in the frequency band list field, and identifying whether the terminal supports the bandwidth included in the location and bandwidth field (P. 29, 5.2.2.4.2 Actions upon reception of the SIB1: 2> if the UE supports one or more of the frequency bands indicated in the frequencyBandList for downlink and one or more of the frequency bands indicated in the frequencyBandList for uplink or one or more of the frequency bands indicated in the frequencyBandList for supplementary uplink (SUL), if configured, and they are not downlink only bands, and 2> if the UE supports at least one additionalSpectrumEmission in the NR-NS-PmaxList within the frequencyBandList of FrequencyInfoUL-SIB for FDD or of FrequencyInfoDL-SIB for TDD for the frequency band selected by the UE (for the downlink and uplink or supplementary uplink, if configured), and 2> if the UE supports the bandwidth of the initial uplink BWP and of the initial downlink BWPs indicated in the locationAndBandwidth fields; this suggests a UE identifying whether the terminal supports the stated criteria).  A skilled artisan would have been able to apply this teaching to derive “wherein the identifying whether the SUL carrier is configured for the cell comprises: identifying whether the terminal supports the one or more frequency bands included in the frequency band list field of the SUL, identifying whether the terminal supports the at least one additional spectrum emission included in the frequency band list field of the SUL, and identifying whether the terminal supports the bandwidth included in the location and bandwidth field of the SUL”.

Claims 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1 in view of NPL2, and further in view of Kim et al. (US 20130053103 A1; hereinafter “Kim”).

Regarding claim 23, NPL1 and NPL2 disclose the limitations of claim 21. But NPL1 and NPL2 do not disclose “wherein, in case that the terminal supports the one or more frequency bands included in the frequency band list field of the SUL, the terminal supports the at least one additional spectrum emission included in the frequency band list field of the SUL, and the 
However, in the same field of endeavor, Kim discloses that if the terminal supports the one or more frequency bands included in the frequency band list field, the cell is not barred ([0072] That is, if there is no frequency band supported by the UE 500 among the frequency bands indicated in the IEs, the UE 500 determines that the access to the corresponding cell is barred. Otherwise, if there is two or more frequency bands supported by the UE 500 among the frequency bands indicated in the ExtfreqBandIndicator IE, the UE 500 selects the frequency band included first in the ExtfreqBandIndicator IE.).
Kim further discloses applying an additional spectrum emission received in a SIB for calculating uplink center frequency ([0076] The UE 500 receives SIB2 from the eNB 505 at step 525. The SIB2 includes ul-CarrierFreq IE, additionalSpectrumEmission IE, and extAdditionalSpectrumEmission IE. These IEs are used for calculating uplink center frequency and uplink transmission power.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and NPL2 as applied to claim 21, based on the above teachings from Kim, to derive “wherein, in case that the terminal supports the one or more frequency bands included in the frequency band list field of the SUL, the terminal supports the at least one additional spectrum emission included in the frequency band list field of the SUL, and the terminal supports the bandwidth in the location and bandwidth field of the SUL, the cell is not barred”, because the same rationale can be applied to the case when the terminal supports a frequency band list field of the SUL and at least one additional spectrum emission included in the frequency band list field of the SUL. The modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one 

Regarding claims 24 and 25, NPL1 and NPL2 disclose the limitations of claim 21. But NPL1 and NPL2 do not disclose applying a first listed additional spectrum emission of the at least one additional spectrum emission, and in case that an additional power max included in the frequency band list field is in a same entry with the first listed additional spectrum emission, applying the additional power max to the SUL.
However, in the same field of endeavor, Kim discloses applying an additional spectrum emission received in a SIB for calculating uplink center frequency and uplink transmission power ([0076] The UE 500 receives SIB2 from the eNB 505 at step 525. The SIB2 includes ul-CarrierFreq IE, additionalSpectrumEmission IE, and extAdditionalSpectrumEmission IE. These IEs are used for calculating uplink center frequency and uplink transmission power; [0086] and Fig. 5: The UE 500 calculates the uplink transmission power using the extadditionalSpectrumEmission IE at step 535. When multiple extAdditionalSpectrumEmission IEs corresponding to the respective frequency bands exist, the UE 500 uses the extadditionalSpectrumEmission IE values corresponding to the frequency bands included in the ExtfreqBandIndicator in sequence.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of NPL1 and NPL2 as applied to claim 21, based on the above teaching from Kim, to derive “applying a first listed additional spectrum emission of the at least one additional spectrum emission, and in case that an additional power max included in the frequency band list field is in a same entry with the first listed additional spectrum emission, applying the additional power max to the SUL”, because the same rationale can be used for applying the additional power max to the SUL The modification uses prior art elements according to their established functions to produce a predictable result that is 

Claims 26-30 are rejected following the same rationale set forth in the rejection of claims 21-25, respectively. Claims 26-30 recite similar features as in claims 21-25, respectively, from the perspective of an apparatus for a UE. Kim further discloses an apparatus for a UE with a processor and a transceiver to perform similar functions ([0108] and Fig. 7: The UE includes higher layer device 710 for processing data and a control message processor 715 for processing control messages. The UE multiplexes the transmission data and control signals by means of the multiplexer 705 and transmits the multiplexed signals through the transceiver 700 under the control of the controller 720.).

Response to Arguments
Applicant's arguments regarding claim rejections under 35 USC §103 have been considered but are not persuasive or moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references and citations being used in the current rejection.

Regarding claim 21, the applicant argues (remarks, p. 8-9)  that NPL1 and NPL2 individually fail to disclose “in case that (i) the terminal supports one or more frequency bands included in the frequency band list field of supplementary uplink (SUL), (ii) the terminal supports at least one additional spectrum emission included in the frequency band list field of the SUL, and (iii) the terminal supports a bandwidth included in the location and bandwidth field of the SUL, identifying that a SUL carrier is configured for the cell”.  In response, it should be noted that as described in this office action, it would have been obvious to one of ordinary skill in the combine the teachings of NPL1 and NPL2, to obtain this limitation.
The applicant further argues (remarks p. 9) that “By identifying that a supplementary uplink (SUL) carrier is configured for the cell based on the (i) the terminal supports one or more frequency bands included in the frequency band list field of SUL, (ii) the terminal supports at least one additional spectrum emission included in the frequency band list field of the SUL, and (iii) the terminal supports a bandwidth included in the location and bandwidth field of the SUL, UE can determine a carrier selection criterion, wherein the UE initiates a random access procedure on one of a normal uplink (NUL) or the SUL if the camped cell is configured with the SUL [par 17]. Accordingly it is possible a) in the NR system the carrier on which the UE performs RACH can be the paired UL carrier (i.e. NUL) in FDD mode or another UL carrier, if configured, this additional UL carrier not paired with the DL carrier is called supplementary uplink (SUL) carrier, and b) similarly, in the TDD mode the UE may perform RACH on the UL timeslots of the bidirectional carrier or another supplementary UL carrier (SUL) if configured. [par. 13]. NPL1 and NPL2 fail to disclose this effectiveness.” This argument is moot since these scenarios are described in the specification but not included in the claim itself. Furthermore, merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant. MPEP 2111.02. 

The same reasoning applies to claim 26 mutatis mutandis. Accordingly, claims 21 and 26 are rejected.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Jiang et al. (US 20200245330 A1) –  A base station sending SUL configuration information to a UE.
Tseng et al. (US 20190222367 A1) – SIB including an RSRP threshold for a synchronization signal block (SSB).
Son (US 20190215861 A1) – Initiating the random access procedure on one of the SUL and a normal uplink (NUL) in response to certain criteria.
Yi et al. (US 20200266959 A1) – Using two separate initial UL BWP configurations for UL carrier and supplemental UL (SUL) frequencies.
Yi et al. (US 20210195449 A1) – Configuring multiple BWPs when UE is configured with a supplementary uplink (SUL) carrier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471